780 So. 2d 346 (2001)
Leon ALLEN, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D00-2057.
District Court of Appeal of Florida, Third District.
April 11, 2001.
Bennett H. Brummer, Public Defender, and Marti Rothenberg, Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Linda S. Katz, Assistant Attorney General, for appellee.
Before SCHWARTZ, C.J., and JORGENSON and GREEN, JJ.

CONFESSION OF ERROR
PER CURIAM.
Based upon the State's proper confession of error, we remand this matter to the trial court for correction of the final order of revocation of probation. Upon remand, the trial court shall enter a written order that provides the basis for revocation and conforms to the trial court's oral findings at the revocation hearing. See McCloud v. State, 653 So. 2d 453 (Fla. 3d DCA 1995) (holding that trial court is required to provide written statement of reasons for revocation, and evidence relied upon in making that finding); Manuel v. State, 564 So. 2d 291 (Fla. 3d DCA 1990) (holding that written order of revocation of probation must conform to oral findings of trial court).
Remanded with directions.